896 F.2d 1366Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard J. DOLENZ, Plaintiff-Appellant,v.LAND'OR, Defendant-Appellee.
No. 88-3177.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 30, 1989.Decided:  Feb. 12, 1990.

Bernard J. Dolenz, appellant pro se.
Francis Townley Eck, Eck, Lewis, Anderson & Collins, for appellee.
Before DONALD RUSSELL, K.K. HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Bernard J. Dolenz appeals from the district court's order denying his motion to review the costs taxed by the clerk pursuant to Fed.R.Civ.P. 54(d) and Local Rule 16(f) of the Eastern District of Virginia.  The district court denied the motion to review the costs taxed because Dolenz failed to object to Land'or's delay in submitting supporting detail to the clerk.  However, the local rule in effect at the time of the district court's order provided only that an objection to costs taxed by the clerk be filed within 20 days of the date of the notice of the clerk's action.  Local Rule 16(f) of the Eastern District of Virginia;  Person v. Omni Internat'l Hotel-Norfolk, 106 F.R.D. 7 (E.D.Va.1984).  Because Dolenz objected to the taxation of costs 10 days after notice of the clerk's action, his motion should not have been dismissed as untimely.


2
Although the motion was timely, we affirm the district court's order because the costs taxed by the clerk were proper.  The costs which were allowed by the clerk were witness fees for depositions of witnesses who were unavailable for trial where the depositions were used at trial, and for court reporter's fees and travel expenses for depositions taken in Aruba and the Bahamas, as there were no qualified court reporters available there.  These costs were properly taxed against Dolenz.  28 U.S.C. Sec. 1920(2), (3);  Allen v. United States Steel Corp., 665 F.2d 689, 697 (11th Cir.1982) (depositions, witness fees);  Hudson v. Nabisco Brands, Inc., 758 F.2d 1237, 1242-43 (7th Cir.1985) (court reporters).  Therefore, we affirm the order of the district court.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.